  Case 18-15353       Doc 36   Filed 01/04/19 Entered 01/07/19 16:04:13                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Western Division

In Re:                                        )               BK No.:      18-15353
CHRISTOPHER S. WESTPHALL,                     )
                                              )               Chapter: 13
                                              )
                                                              Honorable Janet S. Baer
                                              )
                                              )               Kane
               Debtor(s)                      )

                                    ORDER MODIFYING STAY

       This cause coming to be heard on the motion of Wells Fargo Bank, N.A., a creditor herein, the
Court having jurisdiction over the parties and the subject matter and being duly advised in the premises,
and due notice having been given to the parties entitled thereto:

  IT IS HEREBY ORDERED that the automatic stay in the case is modified and leave is granted to
Wells Fargo Bank, N.A. and its successors and assigns to proceed with the foreclosure of the mortgage
on the property located at 1105 W Downer Place, Aurora, Illinois 60506.

  Any claims and/or stipulations filed by this creditor are vacated.




                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: January 04, 2019                                             United States Bankruptcy Judge

 Prepared by:
 McCalla Raymer Leibert Pierce, LLC
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
 File #: BK-010236-18
